IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KERIUM ALLEN GARRICK, SR.,                : No. 207 EAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
CITY OF PHILA/PHILADELPHIA PRISON         :
SYSTEM - CFCF/PICC PROBATION              :
OFFICER TABITHA HATCHER,                  :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.